NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

YUXIANG WANG,                                    No. 09-72690

               Petitioner,                       Agency No. A099-967-724

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Yuxiang Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s adverse

credibility findings, applying the standards created by the REAL ID Act. See

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for

review.

        Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies in Wang’s testimony regarding whether she had an IUD

inserted and removed after the birth of her first child. See id. at 1046-47; see also

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (BIA not compelled to

accept petitioner’s explanation for inconsistencies). Further, substantial evidence

supports the agency’s determination that Wang failed to carry her evidentiary

burden of proof. See Ren v. Holder, 648 F.3d 1079, 1093-94 (9th Cir. 2011). In

the absence of credible testimony her asylum and withholding of removal claims

fail.

        Because Wang’s CAT claim is based on the same testimony found not

credible, and the record does not otherwise compel the finding that it is more likely

than not she will be tortured if returned to China, her CAT claim also fails. See

Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003).




                                           2                                    09-72690
      Finally, we do not consider the documents attached to Wang’s opening brief

because our review is limited to the administrative record. See Fisher v. INS, 79

F.3d 955, 963 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED.




                                           3                                 09-72690